Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This is an action of trespass on the case. The declaration avers that plaintiff, who was possessed of certain real estate, leased the same to a tenant; that said tenant raised a crop of corn thereon; that the rent not being paid, plaintiff had a lien upon said corn therefor; that defendant purchased said corn from the tenant and paid for the same with actual or constructive knowledge that plaintiff had a lien upon the same for unpaid rent; by reason whereof defendant became liable to pay plaintiff the fair market value of the corn. A trial by jury resulted in a verdict for the defendant, upon which judgment was rendered against plaintiff for costs. To reverse such judgment the plaintiff appeals. The only question before this court for consideration and determination is whether or not appellee had actual notice, when he .bought the corn, of appellant’s lien thereon, or had knowledge of facts sufficient to put a reasonably prudent person upon inquiry. The issue of fact was fairly submitted to the jury under proper instructions, and we are unable to say that the verdict is so manifestly against the weight of the evidence as to warrant a reversal. The judgment will be affirmed. Affirmed.